Title: To George Washington from Joseph Chandler, 25 December 1782
From: Chandler, Joseph
To: Washington, George


                        
                            May it Please your Excellency
                            Bethlehem 25th of Decemr 1782
                        

                        The third day of July last Mr Abner Hitchcock made complaint on oath that on Or about the twentyfirst day of
                            march last Lieut. Nathaniel Stone of the Masechusetts line in Colonel Voses regiment did wilfully Murder his Brother Captn
                            Luke Hitchcock of the Said regiment; Praying the law might be put in Execution against the Said murderer: in consequence
                            of which I issued a warrant to apprehend the Said Lieut. Stone And convey him to goal to be delt with according To the law
                            of this State, The constable repaired to West point where the Said Stone was at that Time, a coppy of whose proceedings
                            given under oath Is herewith transmitted No. 1 Immediately After the Said Stone left camp as i was informed And was absent
                            for Some time, dureing which time I was frequently called upon to demand him of the Officer that had engaged to deliver
                            him up to the Civil authority, at length i was informed that he Was doing duty at Verplanks point, On the Fourteenth day
                            of September last i wrote to Genl Paterson who i was informed was a Major Genl And the proper officer to demand the Said
                            Stone off; A coppy of which and his answer are marked No. 2. and 3. which is also here inclosed.
                        Your Exellency is not insensible That my office obliges me to exert my Self to Prosecute the affair, So that
                            not only the Frequent Solicitations of the relations of the deceased and others, But the laws of this State Conspire to
                            make it my duty: And as his Superiour officers seeme not inclined To deliver him up to the civil authority and He going
                            armed in Such a manner that No Civil officer can with Safety apprehend him. I am therefore under the disagreeable Necessity
                            of looking up to your Exellency for Redress. Which from your well known Regard to Justice and disposition to Support The
                            good and wholsome laws of these States, I doubt not you will cherefully grant, (if in your Power.) By ordering the Said
                            Lieut. Stone to be delivered up to the proper Civil officer. From your Excellencys Most Obedient Humble Servant.
                        
                            Joseph Chandler Justice

                        
                    